Mr. Justice Wolf
delivered the opinion of the court.
This is an application for certiorari substantially on the ground that the court exceeded its jurisdiction in refusing to extend the time for answering a complaint brought against petitioner. The petitioner-alleges that the court treated the complaint as an unlawful-detainer suit, when in fact the averment thereof made the suit an ordinary one and hence made it subject, not to the exacting provisions of the unlawful-detainer act, but to the broader scope of the Code of Civil Procedure. The specific error alleged is that petitioner was not given due time to answer.
We think that there are indications in the record that all the parties treated this suit as if it were an unlawful-detainer suit; and aside from any question of waiver on the part of petitioner, it would seem that the error, if any, would have left the complaint a merely, redundant one and would have given the petitioner a right to ask the court to refuse some of the relief sought on the special ground that the complainants were proceeding as in an unlawful detainer action.
*985We do not mean to decide especially any of the questions here-indicated, because we think that every question raised by the petitioner can be reviewed by us on appeal. The record that has been sent to us shows that such an appeal has been taken. A certiorari may sometimes be granted .although the petitioner, might also have a right of appeal. Here, however, the defendant is admittedly in possession of the property. The effect of an appeal is conceded to be a .suspension of the proceedings. The petitioner shows us nothing which would lead us to believe that the appeal is not the ordinary, rapid and adequate remedy for the revision of the alleged error.
The writ of certiorari must be annulled.

Petition denied.

Justices MacLeary, del Toro and Aldrey concurred.
Mr. Chief Justice Hernández did not take part in the ■decision of this case.